DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on October 11, 2021 have been considered by the examiner (see attached PTO-1449 form).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,190,854. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are anticipated by the conflicting patented claims 1-20 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims are narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Instant Application 17/498,456
Patent No. 11,190,854
Claims 1, 8 and 15
Claims 1, 8 and 15
Claims 2, 9 and 16
Claims 2, 9 and 16
Claims 3, 10 and 17
Claims 3, 10 and 17
Claims 4, 11 and 18
Claims 4, 11 and 18
Claims 5, 12 and 19
Claims 5, 12 and 19
Claims 6, 13 and 20
Claims 6, 13 and 20
Claims 7 and 14
Claims 7 and 14



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (U.S. Pub. No. 2004/0189873) in view of Li et al. (U.S Pub. No. 2019/0182516).

Regarding claims 1, 8 and 15, Konig et al. discloses a method comprising: identifying, by a computing system, an upcoming content-modification opportunity for a content-presentation device, the content-modification opportunity corresponding to an underlying content segment that is available for replacement by supplemental content (see fig. 3);
using, by the computing system, the identified upcoming content-modification opportunity as a basis for determining expected values for a plurality of supplemental content, wherein, for each supplemental content, the expected value is based at least in part on a probability of performing a successful content-modification operation using the supplemental content (see paragraph 0041);
selecting, by the computing system, supplemental content from among the plurality of supplemental content based on the selected supplemental content having an expected value above a threshold value (see fig. 4, AIU 404);
in advance of the upcoming content-modification opportunity, sending, by the computing system, the selected supplemental content to be locally stored at the content-presentation device (see fig. 7, ad storage device 724); and
upon occurrence of the content-modification opportunity, causing, by the computing system, the content-presentation device to replace the underlying content segment with the locally stored supplemental content (see fig. 3, AD1' 314, AD2' 316, etc., paragraph 94).
While Konig teaches content modification based upon the expected value of the probability of performing a successful content modification operation, Konig fails to teach that the content modification is based upon the expected value of an expected revenue gained from performing the successful content modification opportunity and the supplemental advertisement are selected based on the subset having expected values above a threshold value.
Li et al. discloses a method of inserting secondary (advertisement) content into primary content wherein a gain score of the secondary content is calculated based on a monetary (revenue) compensation to be received for inserting the secondary content into the primary content (see abstract, fig. 4, 5 element 540).  Thus Li et al. teaches content modification based upon an expected value of an expected revenue gained from performing the successful content modification opportunity.  Li et al. also teaches advertisements are selected based on having expected values above a threshold value (element 550, figure 5, paragraphs 72, 73).
It would have been obvious to combine the teachings of Li et al. by including revenue generation and minimum selection thresholds as commercial selecting attributes with Konig for the purpose of increasing the effectiveness of commercial replacement. 

Regarding claims 2, 9 and 16, Konig and Li et al. discloses everything claimed as applied above (see claims 1, 8 and 15).  Konig discloses wherein using the identified upcoming content- modification opportunity as a basis for determining expected values for the plurality of supplemental content comprises determining the expected values based on one or more factors including (i) demographic information of an expected audience of the content-presentation device during the upcoming content-modification opportunity, (ii) a television channel expected to be presented by the content-presentation device during the upcoming content-modification opportunity, (iii) a number of available impressions for each supplemental content of the plurality of supplemental content (see fig. 3), or (iv) creative separation or versioning rules for each supplemental content of the plurality of supplemental content.

Regarding claims 3, 10 and 17, Konig and Li et al. discloses everything claimed as applied above (see claims 2, 9 and 16).  Konig discloses wherein using the identified upcoming content- modification opportunity as a basis for determining expected values for the plurality of supplemental content further comprises:
using the one or more factors as inputs for an artificial neural network (see paragraph 0137); and
receiving as an output from the artificial neural network, the expected values for the plurality of supplemental content (see paragraph 0137).

Regarding claims 4, 11 and 18, Konig and Li et al. discloses everything claimed as applied above (see claims 3, 10 and 17).  Li et al. discloses training, by the computing system, the artificial neural network based on actual revenues from content-modification operations performed in the past (see paragraphs 0007).

Regarding claims 5, 12 and 19, Konig and Li et al. discloses everything claimed as applied above (see claims 4, 11 and 18).  Li et al. discloses repeatedly retraining the artificial neural network based on actual revenues from additional content-modification operations performed in the past (see paragraphs 0050-0052).

Regarding claims 6, 13 and 20, Konig and Li et al. discloses everything claimed as applied above (see claims 1, 8 and 15).  Li et al. discloses wherein the underlying content segment comprises an underlying advertisement, wherein the plurality of supplemental content comprises a plurality of supplemental advertisements, and wherein the expected revenue 1s based on a cost-per-mille of the supplemental advertisement and an opportunity cost associated with performing the successful content-modification operation using the supplemental advertisement (see abstract, fig. 4, 5 element 540, paragraphs 0072-0073).

Regarding claims 7 and 14, Konig and Li et al. discloses everything claimed as applied above (see claims 1 and 8).  Li et al. discloses wherein the expected value is determined by multiplying the probability by the expected revenue (see paragraphs 0025, 0061).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 8, 2022